DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 and the cancellation of claims 17-18 in the response filed September 30, 2021, are acknowledged by the Examiner.
	Claims 1, 5-9, 12-14, 21, and 27-36 are pending in the current action.
	Claims 5-9 and 27-36 are withdrawn.
	Claims 1, 12-14, and 21 are under consideration. 

Response to Arguments
With respect to claim 1, Applicant argues that Liegner/Oberto does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Liegner remains the primary art of reference in the current rejection as it continues to share structural and functional aspects with the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liegner (US 4495945) in view of Oberto (US 2521084) an din view of Lang et al (US 7814914).
With respect to claim 1, Liegner discloses A sleep apnoea treatment device (col 1 ln 10-15, device is used in a setting where the user is unconscious but removal of the device is limited, further the device rests between the teeth separating them thus would activate the jaw muscles, therefore the device is capable of use for sleep apnoea) comprising: a mouthpiece (Fig 2, mouth piece 10) including a vestibular locator (Fig 2, vestibular locator 22) and an airway conduit (Fig 2, conduit 70), the vestibular locator being adapted for positioning in a mouth vestibule of a user interposed between lips and teeth of 
Although it would have been obvious to make the mask portion of Liegner separable if it were considered desirable for any reason or purpose, it would be obvious to make the parts removable for that purpose- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Liegner is silent a mask 
Oberto teaches an analogous lip protector 10 that is removable relative to the mouthpiece 19/17/18 (Fig 1) at a connector 20/21 through which the airway conduit 20 extends (Fig 4), the connector having a retainer 22 for retaining the mask portion 10 on the connector at opening 16 (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the protector of Liegner to be removable and connected via a retainer as taught by Oberto as the connection allows for quick and easy attachment of the members (Oberto col 1 ln 15-20) and a removable system as a whole be simple, economic, and efficient (Oberto col 1 ln 20-25).
Liegner/Oberto discloses the device as discussed above.
Liegner/Oberto is silent on the mask portion . . . having inwardly curved side wings extending laterally of the mask portion opening to, in use, extend to a user's cheeks . . . wherein upper and lower portions of the flexible flap together with the side wings are configured to apply suction to skin adjacent a user's upper and lower lips and bilaterally at the side of the lips to hold a user's upper and lower jaws together, thereby preventing dropping of the lower jaw.
Lang et al teaches an analogous intra oral device having a vestibular locator 1 and a mask 2 which rests on the outside of the face (Fig 2a), the mask portion having inwardly curved side wings extending laterally of the mask portion opening to, in use, extend to a user's cheeks (Fig 1, col 3 ln 20-25, col 3l n 35-40, inward curving wings of mask 2 shown with dotted lines, details to extend and encompass a user’s lips thus reach the edge of the user’s cheek, dependent on the face shape of the user), wherein upper and lower portions of the flexible flap together with the side wings are configured to apply suction to skin adjacent a user's upper and lower lips and bilaterally at the side of the lips to hold a user's upper and lower jaws together, thereby preventing dropping of the lower jaw (col 3 ln 30-35, col 3 ln 20-25, mask 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the protector of Liegner/Oberto to be shaped so to create the clamp as taught by Lang et al in order to better hold the mouth closed and to better hold the device in place while still allowing the device to be easily applied and removed as needed (Lang et al col 3 ln 30-35, col 3 ln 20-25, col 2 ln 20-30).
	With respect to claim 12, Liegner/Oberto/Lang et al discloses A sleep apnoea treatment device as claimed in claim 1, wherein the airway conduit terminates at an opening, and the opening is to be supported by the face of the user (Liegner, Fig 3, Fig 2, conduit 70 shown to terminate at two openings, one on the face of the user).  
With respect to claim 13, Liegner/Oberto/Lang et al discloses A sleep apnoea treatment device as claimed in claim 12, wherein the mask portion is adapted to abut an external surface of the user's face surrounding the user's mouth (Liegner Fig 2, col 4 ln 5-15) (Lang et al col 3 ln 30-35, col 3 ln 20-25).  
With respect to claim 14, Liegner/Oberto/Lang et al discloses A system for treating sleep apnoea, including a device as claimed in claim 1, and a medicament for increasing oxygen saturation of the user's blood (Liegner col 1 ln 30-35, col 1 ln 45-50, col 4 ln 1-5). 
With respect to claim 21, Liegner/Oberto/Lang et al discloses A sleep apnoea treatment device as claimed in claim 18, wherein the arcuate bite platform is integrally formed as a unitary structure with the mouthpiece (Liegner Fig 1, col 2 ln 60-70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786